DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-9, 12, 14, 17-18, 20-21 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Thiaville reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Thiaville to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed notepad stack twisting operation being executed by first and second holding portions having particular structures/formations), as such modifications would be likely to render the Thiaville assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such notepad formation assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 14, 17-18, 20-21 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recitation of “the portion being disposed with the adhesive” is unclear, as it is unknown if this is intended to refer to the earlier recited “portion of the second major face” or “portion of the first major face”, as both indeed come into contact with an adhesive.  Please review/revise/clarify.
The term “about” in claim 5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The nature of the claim 7 recitation of “wherein the stack is twisted about a common central axis of the plurality of sheets present therein such that is notepad has the spiral shape” is unclear, as said limitation already appears to be already provided within claim 1.  Is the claim 7 recitation intended to provide a new/alternative set of elements?  Please review/revise/clarify.
The claim 14 recitation of “the receptacle of the first and second holding portions” is unclear.  Should the claimed first and second holding portions share one common receptacle?  Please review/revise/clarify.
Claims 2-4, 6, 8-10, 12, 17-18, 20-21 and 24-26 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,969,665 to Thiaville (“Thiaville”).
	Regarding claim 1, Thiaville anticipates a notepad (e.g. writing pad 10, as shown in fig. 1) comprising: i) a plurality (figs. 1, 3-5) of sheets (11, as shown in figs. 1 and 3-5) arranged into (figs. 1 and 3) a stack (e.g. assembly shown in figs. 1 and 3), each sheet (11) having a first major face (e.g. top surface 50, as shown in fig. 6) and a second major face (e.g. bottom surface 51, as shown in fig. 6), each of the first and second major faces (50 and 51, respectively) terminating at (fig. 6) a perimeter edge (e.g. fluted surface 14, as shown in figs. 1 and7); and ii) an adhesive (e.g. bonding adhesive discussed at col. 3, lines 55-59, and adhesive patch 70, as shown in fig. 3, together) disposed on (fig. 3) at least a portion (e.g. helical side face, as shown in figs. 1 and 7 and discussed at col. 3, lines 55-59) of the second major face (51) of each sheet (11) such that the portion (aforementioned helical side face) of the second major face (51) of each sheet (11) releasably adheres (col. 4, lines 41-52) to a corresponding portion (e.g. helical side face, as shown in figs. 1 and 7) of the first major face (50) of an underlying (fig. 3) sheet (11), wherein the portion (aforementioned helical side face; also see the rejection under 35 U.S.C. 112 set forth supra) being disposed with the adhesive (aforementioned bonding adhesive and adhesive patch 70, together) lies adjacent to a portion (e.g. center point) of the perimeter edge (14) of a corresponding sheet (11), the portion (aforementioned helical side face) of the perimeter edge (14) of each sheet (11) forming a releasably bonded (col. 4, lines 41-52) side (fig. 7) of the stack (aforementioned assembly shown in figs. 1 and 3); and iii) wherein the stack (aforementioned assembly shown in figs. 1 and 3) is twisted (fig. 1 and col. 3, lines 33-35) about a common central axis (e.g. center point, correlating with adhesive patch 70, as shown in fig. 3) of the plurality of sheets (11) present therein (compare figs. 1 and 3) such that the notepad (10) has a spiral shape (fig. 1).
	Regarding claim 2, Thiaville anticipates the notepad of claim 1, wherein the stack (aforementioned assembly shown in figs. 1 and 3) is twisted (fig. 1 and col. 3, lines 33-35) about the central axis (aforementioned center point, correlating with adhesive patch 70) such that distally located sheets (e.g. top and bottom instances of sheet 11) are rotated relative to each other by a predetermined angle (fig. 1).
	Regarding claim 3, Thiaville anticipates the notepad of claim 1, further comprising: a padding compound (note that the aforementioned bonding adhesive will have an at least minimal padding effect) on the plurality of sheets (11) of the stack (aforementioned assembly shown in figs. 1 and 3), wherein the padding compound (aforementioned bonding adhesive) is on at least the portion (aforementioned helical side face) of the perimeter edge (14) of each sheet (11) forming the releasably bonded (col. 3, lines 55-59 and col. 4, lines 41-52) side (figs. 1 and 7) of the stack (aforementioned assembly shown in figs. 1 and 3).
	Regarding claim 4, Thiaville anticipates the notepad of claim 3, wherein the stack (aforementioned assembly shown in figs. 1 and 3) is maintained in its twisted state for a pre-determined amount of time (e.g. the time necessary for the adhesive of col. 3, lines 55-65 to cure), the pre-determined amount of time corresponding to at least a time duration sufficient to allow the padding compound (aforementioned bonding adhesive) to cure and subsequently retain (col. 3, lines 55-65) the spiral shape (fig. 1) of the notepad (10).
	Regarding claim 5, Thiaville anticipates the notepad of claim 1, wherein the adhesive (aforementioned bonding adhesive and adhesive patch 70, together) is disposed on about 10% to about 75% of a total surface area (fig. 3) of the second major face (51; per col. 4 lines 39-41, adhesive patch 70 may be provided on either side of the sheets 11 as desired; also note the stacked formation of sheets 11 wherein each instance of adhesive patch 70 is disposed between the bottom surface 51 of an overlying sheet 11 and the top surface 50 of an underlying sheet 11) of the sheet (11).
	Regarding claim 6, Thiaville anticipates a device (e.g. holding fixture 30, as shown in fig. 7) for holding (fig. 7) a spiral-shaped notepad (10) of claim 1, comprising: i) a first holding portion (e.g. movable top plate 32, as shown in fig. 7) that is configured to hold (fig. 7) a first distal portion (top instance of sheet 11) of the stack (aforementioned assembly shown in figs. 1 and 3); and ii) a second holding portion (e.g. fixed base plate 31, as shown in fig. 7) that is configured to hold (fig. 7) a second distal portion (bottom instance of sheet 11) of the stack (aforementioned assembly shown in figs. 1 and 3), wherein the second holding portion (31) is at least one of integrally formed with and capable of being connected to (fig. 7 and col. 3, lines 42-52) the first holding portion (32); and iii) wherein the device (30) is used in packaging the spiral-shaped notepad (10) for sale to a user (note that the instant claim is drawn to a device- not a method of using such).
	Regarding claim 7, Thiaville anticipates the device of claim 6, wherein the stack (aforementioned assembly shown in figs. 1 and 3) is twisted (fig. 1 and col. 3, lines 33-35) about a common central axis (aforementioned center point, correlating with adhesive patch 70) of the plurality of sheets (11) present therein (compare figs. 1 and 3) such that the notepad (10) has the spiral shape (fig. 1).
	Regarding claim 10, Thiaville anticipates the device of claim 7, wherein a padding compound (note that the aforementioned bonding adhesive will have an at least minimal padding effect) is applied (fig. 7 and col. 3, lines 55-59) to a side (figs. 1 and 7) of the stack (aforementioned assembly shown in figs. 1 and 3) extending transversely between (fig. 7) the first and second holding portions (32 and 31, respectively) prior to (note that the instant claim is drawn to a device- not a method of using such) twisting (fig. 1 and col. 3, lines 33-35) the stack (aforementioned assembly shown in figs. 1 and 3) about the central axis (aforementioned center point, correlating with adhesive patch 70).
	Regarding claim 24, Thiaville anticipates a method for producing (i.e. providing, as discussed at col. 1, lines 35-36) a spiral-shaped (fig. 1) notepad (e.g. writing pad 10, as shown in fig. 1) of claim 1, the method comprising: i) providing a notepad (10) having a plurality (figs. 1, 3-5) of sheets (11, as shown in figs. 1 and 3-5) arranged in (figs. 1 and 3) a stack (e.g. assembly shown in figs. 1 and 3), the stack (aforementioned assembly shown in figs. 1 and 3) having a first distal portion (e.g. top instance of sheet 11) and a second distal portion (e.g. bottom instance of sheet 11); ii) providing a device (e.g. holding fixture 30, as shown in fig. 7) comprising a first holding portion (e.g. movable top plate 32, as shown in fig. 7) and a second holding portion (e.g. fixed base plate 31, as shown in fig. 7) such that the first holding portion (32) and the second holding portion (31) are located along (fig. 7) a common central axis (aforementioned center point, correlating with adhesive patch 70); iii) positioning the first distal portion (top instance of sheet 11) of the stack (aforementioned assembly shown in figs. 1 and 3) such that the first distal portion (top instance of sheet 11) is held (fig. 7) by the first holding portion (32) of the device (30); iv) positioning the second distal portion (bottom instance of sheet 11) of the stack (aforementioned assembly shown in figs. 1 and 3) such that the second distal portion (bottom instance of sheet 11)  is held (fig. 7) by the second holding portion (31) of the device (30); and v) twisting (fig. 1 and col. 3, lines 33-35) the stack (aforementioned assembly shown in figs. 1 and 3) about the central axis (aforementioned center point, correlating with adhesive patch 70) for forming (fig. 7) the spiral-shaped (fig. 1) notepad (10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637